Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of  species A, figures 1-6, in the reply filed on 7/7/2022 is acknowledged.  The traversal is on the ground(s) that “mounting means are different” is insufficient to show distinction.  This is not found persuasive because the “bracket mounts” are disclosed as both part 180 in figures 1-6, and parts 780 in figures 7-11, which is significantly different between the embodiments.  Further, applicant describes two different embodiments: figures 1-6 as “one embodiment” and figures 7-11 as “second embodiment” in [0014]-[0024].  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
-“pivot hub” is not present in the drawings.  Applicant discloses bearing 110; examiner assumes these terms are identical in scope.  Should applicant agree, applicant should amend the claims to match the terms disclosed by applicant in the drawings.  
-“the horizontally oriented threaded holes pass through the base” of claim 17 is not shown.  Examiner notes “base” is not shown.  Applicant shows these holes extending through the housing sleeve 120, not “base plate 130”.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Applicant claims “pivot hub” but does not show this part in the drawings.  Applicant states “bearing 110 (or other pivot hub component)” in [0033].  Examiner assumes that applicant means that “bearing 110” is equivalent to “pivot hub” in the claims.  If that is the case, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Examiner notes that “the use of a confusing variety of terms for the same thing should not be permitted”.  
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, every independent claim includes a “pivot hub”; the record is not clear about the scope of the term “pivot hub”.  Examiner notes that no such device is depicted in the drawings.  Examiner notes that applicant’s specification states “bearing 110 (or other pivot hub component)”, indicating that “pivot hub” is somehow broader than bearing 110; but applicant has not disclosed the use of a generic “pivot hub”.  Applicant’s nondisclosure of other embodiments of “pivot hub” seems to indicate that the term “bearing 110” and “pivot hub” are equivalent, which is contradictory to applicant’s disclosure.  Further confusing the issue, applicant’s method claim 9 states “method for adjusting a pivot hub”, which seems to indicate that the entire  device of elected figure 6 is the “pivot hub”.  Examiner requests clarification.  Examiner assumes that “pivot hub” and “bearing” are identical in scope, based on applicant’s claims 2 and 15; therefore, examiner suggests to replace the term “pivot hub” in the claims with the term “bearing”, since “pivot hub” is not shown in the drawings.  

Regarding claims 17-19, applicant claims “a base”, which is not shown in the drawings, or clearly described in the specification.  Applicant has disclosed a “base plate 130”, and “housing sleeve 120”.  The horizontal set screws 150, 152, 154, 156, are threadably engaged with the housing sleeve 120, NOT “base plate” 130.  Therefore, examiner assumes the term “base” means “housing sleeve 120” in claim 17.  Examiner requests amendment to reflect this assumption.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2184532 Schroeder in view of 2017/0072743 Harada.
Regarding claim 1, Schroeder discloses a pivot device (figure 2), comprising: 
a pivot hub 20; 
a first set screw 16 comprising a first end-point 18 abutted against the pivot hub 20 (figures 2 and 3), the first set screw being axially aligned in a first adjustment direction; a second set screw 16 comprising a second end-point 18 abutted against the pivot hub 20, the second set screw being axially aligned in a second adjustment direction; 
a third set screw 4 comprising a third end-point having free rotation relative to the pivot hub 20, wherein: the third set screw 4 is axially aligned with the pivot hub 20 (set within the central hole, figure 3) and the third set screw 4 is connected to a threaded hole on a door mounting bracket 2.
Schroeder does not disclose how the screw 4 is connected to door mounting bracket 2.  
Harada discloses a similar vertically adjustable device using third set screw 33 having a thread screwed to the threaded hole 34 of the door bracket 35.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a known manner of attachment of similar devices of the threaded attachment of Harada to the known required attachment to the bracket of Schroeder, as examiner contends that the particular type of attachment does not alter the form, function, or use, of the Schroeder pivot device.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Regarding claims 2 and 3, Schroeder as modified discloses the pivot device of Claim 1, wherein the pivot hub comprises a thrust bearing 20.

Regarding claim 4, Schroeder as modified discloses the system of Claim 1, wherein: the first set screw 16 is screwed into a first horizontally-oriented threaded hole (as shown in figure 3) and the second set screw 16 is screwed into a second horizontally-oriented threaded hole (as shown in figure 3) and the first threaded hole and the second threaded hole pass through a housing 6 encircling the pivot hub 20.

Regarding claim 5, Schroeder as modified discloses the system of Claim 4, wherein the housing 6 is mounted to a surface below the pivot device (as shown in figure 1, by screws 12).

Regarding claims 7 and 8, Schroeder as modified discloses the pivot device of Claim 1, wherein the door mounting bracket 4 is affixed to a pivotable element B, which is a door.

Regarding claim 9, applicant claims the method of adjusting a pivot hub having the structure of claim 1.  Schroeder discloses the method of adjusting the set screws 16 according to an adjustment measurement, and adjusting the height using the threaded post 4 within the bearing 20, because Schroeder discloses “should the door or building structure shift in any way due to sagging or shrinkage, the pivot axis may be again returned to its proper position merely by removing the projecting cap 28 and shifting the adjusting screws…without in any way disturbing the door structure” (page 2, lines 48-54).  

Regarding claim 10, Schroeder as modified discloses the method of claim 9, wherein the third dimension is vertical, as shown in figure 2.  

Regarding claim 11, Schroeder as modified discloses the method of claim 9, wherein the pivot hub comprises a thrust bearing.

Regarding claim 12, Schroeder as modified discloses the method of claim 9, having four set screws, arranged in the manner claimed by applicant, and are adjusted in the same manner as the first two.  

Regarding claim 13, Schroeder discloses a pivot device comprising: 
a first pair of opposing and axially aligned horizontal set screws 16; a second pair of opposing and axially aligned horizontal set screws 16 wherein each one of the set screws in the first pair and the set screws in the second pair has a respective end-point 18; 
a pivot hub 20 adjacent to the respective end-points 18 of the set screws 16 in the first pair and the respective end-points of the set screws in the second pair (figure 3); 
a door mounting bracket 4 having a hole; and 
a vertical set screw 4: in vertical alignment with the pivot hub 20 (perpendicular to pivot hub 20); configured to freely rotate relative to the pivot hub (bearing allows vertical set screw 4 to rotate easily); and attached in the hole of the door mounting bracket 2. 
Schroeder does not disclose how the screw 4 is connected to door mounting bracket 2.  
Harada discloses a similar vertically adjustable device using third set screw 33 having a thread screwed to the threaded hole 34 of the door bracket 35.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a known manner of attachment of similar devices of the threaded attachment of Harada to the known required attachment to the bracket of Schroeder, as examiner contends that the particular type of attachment does not alter the form, function, or use, of the Schroeder pivot device.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Regarding claim 14, Schroeder as modified discloses the pivot device of Claim 13, wherein the first pair of set screws is perpendicular to the second pair of set screws (as shown in figure 3).

Regarding claims 15 and 16, Schroeder as modified discloses the pivot device of Claim 13, wherein the pivot hub comprises a thrust bearing 20.

Regarding claim 17, Schroeder as modified discloses the pivot device of Claim 13, further comprising a base (assumed to be housing sleeve 20, or part 6 of Schroeder), wherein: 
each one of the first pair of set screws 16 is screwed into a first pair of respective horizontally-oriented threaded hole (as shown in figure 3); each one of the second pair of set screws 16 is screwed into a second pair respective horizontally-oriented threaded hole (as shown in figure 3); 
each one of the first pair of respective horizontally-oriented threaded holes are on opposite sides of the pivot hub from each other (shown in figure 3); each one of the second pair of respective horizontally-oriented threaded holes are on opposite sides of the pivot hub from each other; 
said horizontally-oriented threaded holes pass through the base (assumed to be housing sleeve 20, or part 6 of Schroeder, as shown in figures 2 and 3). 

Regarding claim 18, Schroeder as modified discloses the pivot device of Claim 17, wherein the base (part 6 of Schroeder) is mounted to a surface below the pivot device as shown in figures 1 and 4).

Regarding claim 20, Schroeder as modified discloses the pivot device of Claim 13, wherein the door mounting bracket 2 is affixed to a pivotable element (door B).

Regarding claims 6 and 19, Schroeder as modified discloses the system of Claims 4 and 17, wherein the housing is mounted to a surface below the pivot device, but discloses that third set screw/vertical set screw 4 continues along the length of the door, and does not show how it is attached.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the existing pivoting device of Schroeder as modified to the top end of the continuing third/vertical set screw, as is common within the art to mount doors at the top and bottom edges of the door.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677